Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
Claims 1-18 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

receiving an image from the point-of-sale register at an integrating device, the integrating device having a processor and a video capture card;
converting the image to digital data via the video capture card
locating the total cost in the digital data by identifying a target area;
performing optical character recognition via the integrating device on the target area; and
outputting a numerical total from the integrating device to a payment terminal.

.  

Gervais is directed to a system for triggering actions at POS peripherals.  (Gervais, Summary).  Gervais discloses that the POS can use OCR to trigger control of a change machine.   
“In another alternative according to the invention, the processing unit 11 can determine the amount of the transaction to be collected, for example €9.85 according to the example described in 

However, Gervais does not disclose that the OCR is performed by an integrating device.  The examiner interprets the integrating device to be a device that is distinct from the POS, per Applicant’s specification.  (See, e.g. Fig.2)



The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687